The township board of Harper township, Dewey county, refused to deliver to the board of county commissioners of Dewey county the money and property belonging to said township, as they were required to do under the provisions of section 6, ch. 107, S. L. 1927. The township officers maintained that the act of the Legislature (abolishing township officers, etc.) was unconstitutional.
The Attorney General, pursuant to instructions from the Governor, filed an application in the court below in the name of the board of county commissioners of Dewey county for a writ of mandamus to compel compliance with the act of the Legislature. The trial court granted and issued its peremptory writ of mandamus to compel compliance on the part of the township board. The township board superseded the judgment and perfected its appeal.
The judgment of the trial court is reversed, and the cause is remanded, with directions to dismiss the application under the authority of Hudgins v. Foster, 131 Okla. 90, 267 P. 645. The syllabus in that case is adopted for the purposes of this opinion.
BRANSON, C. J., MASON, V. C. J., and LESTER, HUNT, CLARK, and HEFNER JJ., concur.